                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELLEN HARDIN,                                      Case No. 17-cv-05554-JST (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 237
                                  10     MENDOCINO COAST DISTRICT
                                         HOSPITAL, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          In ECF No. 237, the Court granted Defendants’ motion for reconsideration pursuant to

                                  14   Civil Local Rule 7-9(b)(2) of a portion of ECF No. 106. Because the parties’ briefing on the

                                  15   motion for reconsideration was all-or-nothing, the Court made some observations about subjects

                                  16   addressed in documents produced by Antelope Valley and Community Regional that could be

                                  17   sufficiently relevant to this action to warrant Defendants’ use of them notwithstanding Plaintiff

                                  18   Ellen Hardin’s privacy objections. The prior employers had produced hundreds of pages of

                                  19   documents, however, and the Court wanted to issue a precise order. Accordingly, the Court

                                  20   ordered the parties to meet and confer, and if they could not agree (they have not) to submit

                                  21   competing proposals by Bates number specifying exactly which pages in the document

                                  22   productions Defendants should be able to use. The Court ordered the parties to submit the letter

                                  23   brief by 3:00 p.m. today so that the Court could issue a follow-on order this afternoon in light of

                                  24   the depositions starting on Monday, see ECF No. 222, to which these documents are relevant. The

                                  25   parties have filed their joint brief, see ECF No. 248, and the Court has considered it.

                                  26          Because it is important for the Court to issue this order today, the Court does not explain

                                  27   for each document why it does or does not agree with the request to use it. The Court’s order

                                  28   follows the reasoning set out in ECF No. 237 and the further arguments of the parties in the joint
                                   1   letter brief. A detailed order explaining the Court’s decision as to each document could not

                                   2   feasibly be issued today.

                                   3            The Court ORDERS that Defendants1 may use the following documents, and no others,

                                   4   from the document productions of Antelope Valley and Community Regional:

                                   5            Antelope Valley: AVH 1-7, 9-12, 17-26, 28-38, 40, 43-47, 60, 71, 74-76, 78-83, 85-93,

                                   6   95-106, 109, 151-53.

                                   7            Community Regional: CRMCHRD 1-16, 19-22, 29-41, 62-65, 166-94, 197-201, 207, 212,

                                   8   214, 216, 218, 221, 226, 228.

                                   9

                                  10            IT IS SO ORDERED.

                                  11

                                  12   Dated: September 6, 2019
Northern District of California
 United States District Court




                                  13
                                                                                                    THOMAS S. HIXSON
                                  14                                                                United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   1
                                           Hardin can use them too, of course. Here, it is the Defendants who are making the request.
                                                                                           2
